UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4718


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KORLIS RAY HARRIS, a/k/a Big Bro,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:15-cr-00113-D-1)


Submitted: June 29, 2017                                          Decided: July 18, 2017


Before GREGORY, Chief Judge, and KING and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anne M. Hayes, Cary, North Carolina, for Appellant. John Stuart Bruce, United States
Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Kristine L.
Fritz, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Korlis Ray Harris appeals his 120-month sentence for conspiracy to distribute and

possess with intent to distribute 500 grams or more of cocaine. Harris argues that the

district court erred in applying a sentencing enhancement for possession of a dangerous

weapon. Finding no reversible error, we affirm.

      “In determining whether a district court properly applied the advisory [Sentencing]

Guidelines, including application of any sentencing enhancements, we review the district

court’s legal conclusions de novo and its factual findings for clear error.” United States

v. Layton, 564 F.3d 330, 334 (4th Cir. 2009). Having carefully reviewed the record, we

conclude that sufficient evidence supported the district court’s finding that Harris was

accountable for his coconspirator’s possession of a firearm in connection with the offense

of conviction. See U.S. Sentencing Guidelines Manual §§ 1B1.3(a)(1)(B) & cmt. n.3,

2D1.1(b)(1) (2015).

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2